October 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 SHAFAII CHILDREN'S TRUST AND PARTY AND RECEPTION CENTER,
                        INC., Appellant

NO. 14-12-00447-CV                       V.

    WEST AMERICAN INSURANCE COMPANY, LIBERTY MUTUAL
  INSURANCE COMPANY, OHIO CASUALTY INSURANCE COMPANY,
      AND AMERICA FIRST INSURANCE COMPANY, Appellees
              ________________________________

      This cause, an appeal from the summary judgment in favor of appellees,
West American Insurance Company, Liberty Mutual Insurance Company, Ohio
Casualty Insurance Company, and America First Insurance Company, signed
October 4, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Shafaii Children's Trust and Party and Reception
Center, Inc., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.